Order entered July 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00022-CV

                   ROBERT PERRY, II & ALL OCCUPANTS, Appellants

                                                 V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05355-D

                                             ORDER
       The reporter’s record in this case is overdue. By order dated April 7, 2014, we ordered

appellants to file (1) notice that appellants had requested preparation of the reporter’s record, and

(2) written verification that appellants had paid or made arrangements to pay for the reporter’s

record or written documentation that appellants have been found entitled to proceed without

payment of costs. We cautioned appellants that failure to comply with the order by April 18,

2014 would result in the case being submitted without the reporter’s record. To date, the

reporter’s record has not been filed and appellants have not provided the required documentation

or otherwise corresponded with the Court regarding the status of the reporter’s record.
       Therefore, we ORDER this appeal submitted without a reporter’s record. Appellants’

brief is due THIRTY DAYS from the date of this order.


                                                 /s/    ADA BROWN
                                                        JUSTICE